ACCEPTED
                                                                                                06-15-00068-CV
                                                                                     SIXTH COURT OF APPEALS
                                                                                           TEXARKANA, TEXAS
                                                                                          12/16/2015 4:55:21 PM
                                                                                               DEBBIE AUTREY
                                                                                                         CLERK

                          Docket Number: 06-1 5-00068-CV

DONAL TURNER                               IN THE OMCOURT OF APPEAL
                                                                FILED IN
Appellant                                                           6th COURT OF APPEALS
                                                                      TEXARKANA, TEXAS
YERSUS                                     or'                      12/16/2015 4:55:21 PM
                                                                         DEBBIE AUTREY
CHRISTUS ST. MICIM,AL                                                        Clerk
HEALTH CENTER
                                           TEXARKANA, TEXAS

                       MOTION TOR EXTENSION OF TIME

TO THE TIONORABLE JUSTICES OF SAID COURT

         NOW COMES Appellant, Donal Tumer, who ask the Court to extend the time to
file their brief.

                                     A. Introduction

       1.    Appellant   is Donal Turner; Appellee is    Christus St. Michael Health
             Center.

                                  B. Argument & Authorities

      2.     The Court has the authority under Texas Rule of Appellate Procedure
             38.6(d) to extend the time to file the brief.

      3.     Appellant brief is due on December 21,2015.

      4.     Appellant requests an additional 30 days to file their brief, extending the
             time until January 19,2016.

      5.     No previous extension has been granted to extend the time to file
             Appellants' brief.

             Appellant needs additional time to file their brief in this matter because
             Counsel's recent schedule has included several hearings, mediations, and
             other matter which hasn't given counsel time to prepare a brief in this
             matter.

                                          C. Prayer

      7.     For these reason, Appellant ask the Court to grant an extension of time to
             file their brief until January 19,2016.
                            THE BERNOUDY LAW FIRM

                            Respectfully Submitted by:


                            THE BERNOUDY LA


                            Michael L. Bemoudy, Jr.
                            Texas Bar No. 24051882
                            2400 W. Grand Ave
                            Marshall, TX75670
                            Telephone: (903) 935 -4223

                            MLBj r@bernoudyl awfirrn. com
                            www.bernoudylawfi rm. com


                           CERTIFICATE OF SERVIQE

       I HEREBY CERTIFY        that a copy of the foregoing pleading was served via fax
                                                        n
to Michelle E. Robbers on at (214) 712-9540this   it'       day of December, 2015.




       SIGNED this